Citation Nr: 1225810	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-33 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  He also had an unverified period of service with the Army Reserve beginning in February 1973.  See service personnel records.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for hepatitis C and PTSD.

The claims were remanded by the Board in September 2009 and April 2011 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

Evidence in the claims folder reveals that the Veteran has been diagnosed with several psychiatric disorders, to include PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran's hepatitis C is not etiologically related to active service.  

2.  The Veteran's acquired psychiatric disorder is not etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection for acquired psychiatric disorder, claimed as PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was initially provided to the Veteran in letters dated July 2004, September 2004 and October 2004.  Additional notice was subsequently provided in a March 2006 letter and the claims were readjudicated in an April 2012 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records and service personnel records have been associated with the claims folder.  VA substantially complied with the September 2009 and April 2011 remands by obtaining records from the Social Security Administration (SSA), which included VA treatment records, and by scheduling the Veteran for a VA examination in conjunction with his claim for hepatitis C.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  However, the Veteran failed to report to the VA examination scheduled in April 2010 and has not provided any explanation as to this failure.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

No medical examination or opinion was obtained in conjunction with the Veteran's claim for an acquired psychiatric disorder, claimed as PTSD.  No examination or opinion is needed, however, because the Veteran's statements as to in-service stressors are not credible and there is no competent evidence to suggest that his acquired psychiatric disorder is etiologically related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For these reasons, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as psychosis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis of hepatitis C

The Veteran seeks entitlement to service connection for hepatitis C, which he contends he contracted during service when he had to share the same razor with 15 to 20 other men while he was hospitalized in Panama.  He also reports that if they got nicked/cut, it was not treated as a big problem by hospital staff and that the shaving was dry, without any lather.  The Veteran reports that he began to notice getting more tired than usual sometime between 1988 and 1990 and that he was ultimately diagnosed with hepatitis C, which his doctors believed was contracted while he was serving in Panama.  See statement in support of claim received October 2004; August 2005 statement in support of claim.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, hepatitis C, though they do corroborate that he was hospitalized while stationed in the Panama Canal Zone.  While service treatment records do not indicate that the Veteran ever reported sustaining a cut or knick while shaving, his assertions in this regard are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As such, he has one of the elements required to substantiate a claim for service connection, namely evidence of an in-service event.  

The post-service evidence of record reveals that the Veteran was diagnosed with hepatitis C after a liver biopsy.  See records from Saint Alphonsus Regional Medical Center.  Therefore, he has another element required to substantiate his claim, namely evidence of a current disability.  

The question to be resolved is whether the diagnosed hepatitis C is etiologically related to service.  The Board acknowledges the Veteran's assertion that his doctors believed he contracted the hepatitis C virus while he was serving in Panama; however, this assertion is not corroborated by the medical records associated with the Veteran's treatment for hepatitis C.  See private and VA treatment records.  In addition, while the Veteran is competent to report being cut/nicked while shaving with a shared razor during service, an assertion deemed credible by the Board, he is not competent to assert that he was exposed to the hepatitis C virus as a result because he is not qualified through education, training, or experience to offer such an opinion.  See 38 C.F.R. § 3.159(a)(1).  

The Board acknowledges the information provided by the Veteran on hepatitis C in support of his claim.  See hepatitis C patient handout; article on hepatitis C infection and treatment; article from American Liver Foundation.  To the extent that the Veteran is attempting to extrapolate from this literature that he was exposed to the hepatitis C virus during service, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

There is no medical evidence establishing that the Veteran's diagnosed hepatitis C is related to service, and the Veteran failed to report to a scheduled VA examination that was requested by the Board in order to determine its etiology.  In the absence of competent evidence establishing an etiological relationship between the claimed in-service event/injury and the present disability, service connection is not warranted.  38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of acquired psychiatric disorder, claimed as PTSD

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, which he asserts is the result of several incidents that took place while he was stationed in the Panama Canal Zone.  He contends that he was subjected to resentment after being made leader of a squad that was comprised entirely of African Americans; that he witnessed the murder of a soldier while they were walking back in the jungle after a night out; that he was threatened by a Sergeant who had served in Vietnam; and that he was threatened with death but laughed at and told to handle it himself when he told his superiors.  See statement in support of claim received August 2004.  The Veteran also asserts that he was wrongly accused by his Master Sergeant of abusing marijuana and that he was hospitalized because of this.  He contends that he became a scapegoat for a company that was not being run efficiently and that living with this in the back of his mind, he began having emotional problems, which led to the resurfacing of the repressed memories of a murder and cover up, after which he was diagnosed with PTSD.  See August 2005 statement in support of claim.  

The Veteran reports that his family noticed a change in him after service and that he began having headaches and problems at work after his discharge from service.  See statement in support of claim received October 2004.  He reported episodes of depression, panic attacks and/or anxiety for most of his life after his military experience.  See notations made on PTSD symptom sheet received August 2004.  The Veteran also reported receiving post-service treatment for childhood traumas.  See August 2004 statement in support of claim.  

Service treatment records reveal that the Veteran was admitted for 11 days between June 1972 and July 1972.  The associated clinical records indicate that he was air evacuated to Madigan General Hospital from the Panama Canal Zone Mental Health Center, where he was admitted in May 1972 because of "strange, withdrawn and mute behavior."  The transfer note gave no indication of any particular stress in his life other than much concern over his mother's heart condition and his step-father's ability to care for her since he was also very ill.  In pertinent part, it was noted that the Veteran was drafted in May 1971 and arrived in the Canal Zone in May 1972, when he began increasing his use of marijuana, something that he had been doing since the age of 15.  The Veteran reported that, prior to admission, he did not know exactly what happened and at first thought someone had slipped him some acid, but in any event, was apparently catatonic on admission, maintaining a fixed position and fixed gaze.  Following mental status examination, the Veteran was diagnosed with improper use of cannabis sativa (marijuana) and schizoid personality, chronic, moderate, manifested by impaired interpersonal relationships, social withdrawal and difficulty functioning in a military setting.  The latter, which is not a psychiatric disability as defined by VA, was noted to have existed prior to service (EPTS).  See also DA Form 3647.  Moreover, such was not noted at the time he entered service and the evidence of record is not sufficient to overcome the presumption that the Veteran was sound psychiatrically at the time of entry.

At the time of his discharge from service, the Veteran denied frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble of any sort.  Clinical evaluation of his psychiatric functioning was normal and there were no notations made as to any psychiatric problems in service.  See February 1973 reports of medical history and examination.  

The post-service medical evidence of record reveals that the Veteran has received substantial treatment for several psychiatric problems, to include being diagnosed with irritability, fatigue and poor sleep pattern; depression with bipolar type symptoms and actually some symptoms of agoraphobia; major depressive disorder, recurrent, severe with psychotic features; marijuana dependence, in remission for many years; altered mental state; profound depression with suicidal ideation; delirium; PTSD; childhood PTSD, severe, with severe psycho social stressors; and chronic depression.  See records from Neurological Associates, Dr. P.V.R., Saint Alphonsus Regional Medical Center/Dr. J.J., Boise VAMC, and SSA.  

The post-service evidence of record related to the Veteran's psychiatric functioning  does not support the claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  

As an initial matter, while the Veteran is competent to report the alleged in-service stressors, the Board does not find these assertions credible.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-71; see also Jandreau, 492 F.3d at 1372.  The Veteran's credibility is first diminished by the fact that he did not report the alleged in-service stressors during the time he was admitted at Madigan General Hospital in June 1972.  Rather, at the time of his admission, a transfer note from the Panama Canal Zone Mental Health Center gave no indication of any particular stress in his life, but did note that the Veteran was concerned about his mother's health and the ability of his step-father to care for her.  

The Veteran's credibility is further diminished by the fact that he did not report any alleged in-service stressors when receiving post-service mental health treatment until just prior to filing a claim with VA in June 2004.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Rather, he reported other stressors such as stress from work, being fired from his position, and lack of employment; bankruptcy; and a traumatic childhood (to include a very strong history of abuse by his father and step-father and the murder of his biological father when he was six).  See e.g., March 2002 record from Neurological Associates; records from St. Alphonsus Regional Medical Center dated March 2003 and October 2003; March 2004 letter from Doctors J.J. and M.B. at Saint Alphonsus Regional Medical Center; Form SSA-2506-BK; VA treatment records; see also March 2004 DDS Case Summary (evidence shows persistent and significant symptoms due to recent job loss and significant childhood abuse issues).  

A February 2004 record from the Saint Alphonsus Behavior Health Services Outpatient Clinic appears to be the earliest record in which any in-service stressors are noted.  At that time, the Veteran reported having his life threatened and witnessing a murder in service.  The examiner noted that "it would seem that just about every session the patient has a traumatic event that he recalls that he has never spoken about..." and that the Veteran reported being able to leave Panama by getting into a psychiatric hospital and claiming he had used drugs.  It is also worth noting that a subsequent record from Saint Alphonsus Behavior Health Services Outpatient Clinic contains Axis IV diagnoses of "off of work; health problems; financial stress including bankruptcy; childhood abuse; history of abuse while enlisted," see May 2004 record, and that an October 2004 VA treatment record noted that the Veteran was living a somewhat functional life for many years until he lost his job, culminating in significant depressive symptoms.  See psychiatric evaluation note.  

The Board also does not find the Veteran's report of continuity of psychiatric symptomatology following his discharge from service to be credible as he denied frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble of any sort at the time of his February 1973 discharge.  

Nor is there evidence of any psychosis within one year of the Veteran's discharge.  38 C.F.R. §§ 3.307, 3.309.  

None of the diagnosed psychiatric conditions have been linked to service.  Rather, it appears that many of the diagnoses were provided after the Veteran reported several life stressors, to include the loss of his job, financial difficulties, and a difficult childhood.  In the absence of competent and credible evidence establishing an etiological relationship between active service and an acquired psychiatric disorder (claimed as PTSD), service connection is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied. 

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


